Citation Nr: 1617103	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  13-02 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.

2.  Entitlement to a compensable disability rating for service-connected discogenic disease of the cervical spine.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected degenerative discogenic disease of the lumbar spine.

4.  Entitlement to service connection for adenocarcinoma of the prostate status post radical prostatectomy.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to November 1979, and from November 1991 to December 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


REMAND

The Veteran was last afforded a VA examination for his service-connected hearing loss in April 2008.  In his August 2009 Notice of Disagreement, the Veteran stated that a future audiology report would be forthcoming in support of his claim.

His last VA examination for his service-connected cervical and lumbar spine disabilities in May 2008.  In his January 2013 substantive (VA Form 9) appeal, the Veteran claimed that his May 2008 VA examination was flawed because the report did not adequately reflect his limitations or show how his spine disabilities affect his quality of life.  The Veteran stated that since his last VA examination, he was evaluated by a specialist, received two steroid injections to relieve pressure and pain, underwent physical therapy and was scheduled to undergo an examination.  

The evidence of record indicates that outstanding medical treatment records may be available and not yet associated with the Veteran's claims file.  Upon remand, efforts must be made to obtain any records of VA treatment not associated with the claims file.  The Veteran should also be contacted and asked to provide any relevant private treatment records in support of his various claims.

As more than seven years have passed since the Veteran's last examinations for his service-connected hearing loss, cervical and lumbar spine disabilities, and in light of the fact that there may be outstanding medical records that address the current severity of his various disabilities, the Veteran should be afforded new VA examinations to determine the current level of severity of his disabilities.  

The VA compensation examination in May 2008 reported of adenocarcinoma of the prostate, status post radical prostatectomy in 2006.  However, the VA examiner provided no opinion as to the etiology of the Veteran's prostate cancer.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include all VA and private medical evidence.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain all VA records since 2008.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After completion of the foregoing, the Veteran must be afforded an audiology examination to determine the current degree of severity of his service-connected bilateral hearing loss disability. 

The electronic claims file must be made available to the examiner for review, and the examination report should reflect that such a review was completed.  The examiner should conduct all indicated tests and studies, to include a puretone threshold test and speech discrimination (Maryland CNC) testing conducted in accordance with 38 C.F.R. § 4.85.  The examiner must also address any functional impairment caused by the Veteran's bilateral hearing loss disability.

3.  The Veteran must be afforded a VA examination to determine the severity of his service-connected cervical and lumbar spine disabilities.  The electronic claims file must be reviewed by the examiner.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate these disabilities must be reported in detail.

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the range of motion of the Veteran's lumbar and cervical spine, in degrees, by use of a goniometer noting by comparison the normal range of motion of the lumbar and cervical spine.  If pain on motion of the lumbar or cervical spine is shown, the examiner must state at what degree the pain begins.  The examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar and cervical spine expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Additionally, an opinion must be stated as to whether any pain found in the lumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  

All indicated testing must be conducted, including a thorough neurologic examination of the Veteran's lumbar and cervical spine.  The examiner must specifically state whether any neurologic manifestations found are caused by the Veteran's service-connected lumbar or cervical spine.  The examiner must also specifically state whether any neurologic manifestation found results in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  The examiner must also state whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes requiring bed rest by a physician, and the frequency and total duration of such episodes over the course of the previous 12 months. 

4.  The Veteran's electronic claims file must be forwarded to a VA examiner to provide an opinion as to whether the Veteran's adenocarcinoma of the prostate, status post radical prostatectomy, is related to the Veteran's military service.  The medical report must indicate the electronic claims file was reviewed.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

